Opinion issued June 6, 2002










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-01-00604-CR
____________

KENNETH EDWARD BARBER, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the County Court at Law No. 1
Brazoria County, Texas
Trial Court Cause No. 100669M



MEMORANDUM  OPINION
	Because neither the reporter's record nor briefs had been filed, on December
13, 2001, we abated this appeal and ordered a hearing in the trial court.  Among the
issues the trial judge was to consider was whether appellant desired to prosecute the
appeal.  The trial court's signed findings have been filed in this Court.  They provide
in pertinent part:
	This letter is to advise that on March 21, 2002, this Court held a
hearing to determine whether or not Kenneth E. Barber was
indigent.  Mr. Barber appeared at the hearing, acting Pro Se, and
under oath, stated on the record as follows:

	1.	That he is not indigent; and
	2.	That he no longer desired to proceed with the appeal.

	No written motion to withdraw the appeal has been filed.  See Tex. R. App.
P. 42.2(a).  However, we  believe that good cause exists to suspend the operation of
Rule 42.2(a) in this case in accordance with Rule 2.  See Tex. R. App. P. 2.  We have
not yet issued a decision.  Accordingly, the appeal is dismissed. 
	The clerk of this Court is directed to issue mandate immediately.  Tex. R.
App. P. 18.1.
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Price. (1)
Do not publish.  Tex. R. App. P. 47.
1.    	The Honorable Frank C. Price, former Justice, Court of Appeals, First District
of Texas at Houston, participating by assignment.